                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 DEFRIECE HOLLIDAY,                               )
                                                  )
         Plaintiff,                               )
                                                  )         No. 2:18-cv-02446-TLP-tmp
 v.                                               )
                                                  )         JURY DEMAND
 STATE OF TENNESSEE, JUDGE PAULA                  )
 SKAHAN, and ATTORNEY PATRICK                     )
 BROOKS,                                          )
                                                  )
        Defendants.                               )


            ORDER DISMISSING CASE FOR FAILURE TO PROSECUTE


      The Court entered a show cause order on August 30, 2018, requiring Plaintiff to show

cause, within twenty-one (21) days of the entry of the Order, why this matter should not be

dismissed for failure to prosecute. (ECF No. 7.) And the Court directed Plaintiff to either

file a non-prisoner in forma pauperis affidavit or pay the filing fee within 30 days of the

Order. (Id. at PageID 24.) Plaintiff was informed that failure to respond would result in the

case being dismissed without further notice. Plaintiff has not responded to the Court’s Order.

Therefore, Plaintiff’s claims are DISMISSED WITHOUT PREJUDICE for failure to

prosecute under Federal Rule of Civil Procedure 41(b). See Link v. Wabash R.R. Co., 370

U.S. 626, 629–33 (1962) (holding that district courts have the inherent authority to dismiss

for lack of prosecution).

      SO ORDERED, this 20th day of November, 2018.

                                              s/Thomas L. Parker
                                             THOMAS L. PARKER
                                             UNITED STATES DISTRICT JUDGE
